OPINION — AG — **** CORPORATION — CHANGE OF STATUS **** (1) A CORPORATION FORMED UNDER THE BUSINESS CORPORATION ACT CANNOT FILE AMENDED ARTICLES TO CHANGE TO A NON PROFIT OR CHARITABLE CORPORATION NOR CAN A NON PROFIT OR CHARITABLE CORPORATION FILE AMENDED ARTICLES TO BECOME A BUSINESS CORPORATION. (2) NON PROFIT RELIGIOUS, EDUCATIONAL OR BENEVOLENT CORPORATIONS ARE NOT REQUIRED TO ADOPT AND FILE A CORPORATE NAME ENDING IN THE WORD "CORPORATION", "COMPANY" "INCORPORATED" OR "LIMITED" OR AN ABBREVIATION OF ONE OF THESE WORDS. CITE: 18 O.S. 1961, 541-594 [18-541] — [18-594], 18 O.S. 1961 1.11 [18-1.11], 18 O.S. 1970 Supp., 551 [18-551] (GARY M. BUSH) ** WITHDRAWN BY OPINION NO. 87-135 (OVERRULED) **